

116 HRES 922 IH: Expressing the sense of the House of Representatives that all nations should permanently close live wildlife markets and that the People’s Republic of China should cease spreading disinformation regarding the origins of coronavirus.
U.S. House of Representatives
2020-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 922IN THE HOUSE OF REPRESENTATIVESApril 14, 2020Mr. Chabot (for himself, Mr. Reschenthaler, Mr. Wilson of South Carolina, Mr. Guest, and Mr. Yoho) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Natural Resources, Agriculture, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives that all nations should permanently close live wildlife markets and that the People’s Republic of China should cease spreading disinformation regarding the origins of coronavirus.Whereas zoonotic diseases, diseases spread from animals to humans, present a well-known threat for emerging infectious diseases;Whereas zoonotic spillovers at the wildlife-human interface are not infrequent events, including diseases in the United States such as rabies, West Nile virus, plague, salmonellosis, hantavirus, or Lyme disease;Whereas the wildlife trade poses a significant risk of disease transmission to people, livestock, and wildlife in countries of transit and import, independent of their origin in the wild or in breeding facilities;Whereas zoonotic disease and subsequent pandemic threats from commercial trade for human consumption is generally independent of whether an animal is designated as threatened under domestic or international law, whether an animal was removed from the wild or born in captivity, or whether the trade is legal or illegal;Whereas severe acute respiratory syndrome (SARS) transferred from a bat to a masked palm civet and then to humans in the context of a live wildlife market in China, causing an outbreak in humans in 2002;Whereas Middle East respiratory syndrome (MERS), highly pathogenic avian influenza (HPAI H5N1), and Ebola all transferred from animals to humans, highlighting the threat posed to human health by zoonotic diseases and wildlife consumption;Whereas live wildlife markets, a type of wet market, sell both live and dead wild animals for human consumption, sometimes including animals such as rats, bats, turtles, snakes, foxes, civets, pangolins, and monkeys as well as cats and dogs;Whereas at live wildlife markets, animals often are kept in cramped cages and other inhumane conditions, as well as in close proximity to animals with which they would not come into contact in the wild;Whereas many live wildlife markets sell, kill, and store animals often in unhygienic conditions, in which tables, stalls, and floors are often contaminated with feces, bodily fluids, and blood which are known to be vectors for disease transmission;Whereas it is widely believed that SARS–CoV–2 originated in an infected bat and may have spread to humans through a second animal and spread within the Huanan Seafood Wholesale Market, a live wildlife market in Wuhan, China;Whereas SARS–CoV–2 which causes COVID–19 has come to be commonly called by the generic name of novel coronavirus or simply coronavirus;Whereas, on April 3, 2020, Dr. Anthony Fauci, the Director of the National Institute of Allergy and Infectious Diseases, said, I think we should shut down those things right away … it boggles my mind how when we have so many diseases that emanate out of that unusual human-animal interface, that we don’t just shut it down. I don’t know what else has to happen to get us to appreciate that, and continued I think there are certain countries in which this is very commonplace. I would like to see the rest of the world really lean with a lot of pressure on these countries that have that, because what we are going through right now is a direct result of that.;Whereas there have been widespread calls for the permanent closure of live wildlife markets from members of Congress, public health experts, wildlife and animal health experts, and animal welfare and conservation organizations;Whereas the Prime Minister of Vietnam and the Government of Vietnam promptly drafted a directive to prohibit wildlife trade and consumption by April 1, 2020;Whereas, in December 2019 and early 2020, Chinese Communist Party officials initially sought to cover up the outbreak and have not been sufficiently transparent with the global community regarding the emergence and initial spread of SARS–CoV–2;Whereas Chinese Communist Party officials have spread disinformation to cast doubt on the facts surrounding the emergence and initial spread of SARS–CoV–2;Whereas Chinese Communist Party officials have suggested, without evidence and in opposition to the widespread views of the medical community, that the United States Army brought SARS–CoV–2 to China;Whereas in response to SARS–CoV–2, the People’s Republic of China has taken steps to curtail the wildlife trade, and the Huanan Seafood Wholesale Market has been closed;Whereas these steps have allowed for the continued exploitation of wildlife for several nonfood purposes;Whereas there have been reports that wet markets for livestock have been allowed to reopen in China; andWhereas the People’s Republic of China ordered the closure of live wildlife markets following the SARS outbreak, but allowed their reopening as it subsided, leading to another outbreak of SARS later that year: Now, therefore, be itThat the House of Representatives—(1)affirms that animals are subject to inhumane treatment in unsanitary conditions at live wildlife markets as well as through the exotic pet trade and other wildlife trafficking, including in the United States;(2)affirms the unanimous consensus of the medical community that SARS–CoV–2 emerged in Wuhan, China, and spread through the nexus of the Huanan Seafood Wholesale Market in that city;(3)is encouraged by the People’s Republic of China’s decision to permanently ban the sale of wild animals for human consumption and calls on it to sustain and strengthen these policies;(4)calls on all governments to permanently close live wildlife markets;(5)calls on the World Health Organization to advise member states to close live wildlife markets around the world;(6)calls on the Chinese Communist Party officials and the propaganda organs of the Chinese Communist Party to cease spreading disinformation on the origins of, and initial response to, SARS–CoV–2; and(7)affirms the importance of the link between animal and human health and affirms the importance of continued research regarding zoonotic disease threats to humans.